Citation Nr: 0331254	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  98-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California 


THE ISSUE

Evaluation of lipomas, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran retired in December 1997, after completing more 
than 20 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

During the course of this appeal, the veteran moved to 
California and the Los Angeles, California, RO assumed 
jurisdiction of the appeal.  


REMAND

The Board notes that during the course of the veteran's 
appeal, the codes relating to skin disorders changed 
effective August 30, 2002.

While the Board notes that the RO, in a January 2003 
supplemental statement of the case, informed the veteran of 
the change in the regulations and continued the 10 percent 
evaluation, the Board is of the opinion that the evidence 
before the RO was insufficient to rate the lipomas.  

At the time of the April 2002 VA examination, the examiner 
indicated that he could palpate lipomas in the thighs, the 
buttocks, the torso, and the back.  He further stated that 
the lesions varied in size from a few millimeters to several 
centimeters in diameter.  Based upon the reported findings 
the Board is unable to ascertain the percentage of the body 
affected by the lipomas.  The veteran's representative has 
also raised this issue.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his lipomas.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examination report must 
correspond to the rating criteria.

2.  Pursuant to 38 C.F.R. § 3.655 
(2002), when a claimant fails to report 
for an examination scheduled in 
conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an original, 
reopened or claim for an increase 
without good cause fails to report for 
examination, the claim will be denied.  
This Remand serves as notice of the 
regulation.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




